 

 

Case 2:19-cv-10767-GBD Document 24 Filed.10/15/20 Page 1 oft 1

Pre Es =
belie
eecrAN neem enBRTeY ata

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

HIMELDA MENDEZ, and on behalf of all other
persons similarly situated,

 

 

Plaintiff, ; ORDER
-against- ; 19 Civ. 10767 (GBD)
TWEEN BRANDS, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:
Defendant informed this Court that Defendant has recently filed for Chapter 11 bankruptcy
protection. There is currently an automatic stay as to the Defendant, pursuant to 11 U.S.C. § 362.
The Clerk of Court is hereby directed to place the above-captioned action on the suspense
docket until further order of this Court, and directed to close Defendant’s motion to dismiss, (ECF
No. 15). This motion may be renewed once the above-captioned action is restored to the main
docket.
Dated: New York, New York

October 15, 2020
SO ORDERED.

Gog, 6 Diruphe
cepney DANIELS
CEPR tates District Judge
